Order entered February 19, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01390-CV

                           BRIAN ANTHONY BERARD, Appellant

                                               V.

                              NOVA LYNNE PICKELS, Appellee

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-10998

                                           ORDER
           The Court ORDERS Sheretta Martin, official court reporter of the 162nd Judicial

District Court, to file, within THIRTY DAYS of the date of this order, either the reporter’s

record or written verification that appellant has not been found indigent and has not requested or

paid for the record. We notify appellant that if we receive verification of non-payment, we will

order the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Sheretta Martin, official court reporter, 162nd Judicial District Court, and to counsel for all

parties.

                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE